Citation Nr: 1539740	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to August 2007, including service in Iraq and Afghanistan.  His awards and decorations include the receipt of multiple Combat Action Ribbons. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2011 decision, the RO granted service connection for PTSD and assigned a 70 percent disability rating, effective July 13, 2010.  In the February 2012 decision, the RO denied entitlement to service connection for left knee patellofemoral syndrome, for a left wrist condition, and for a back condition; and granted an earlier effective date of June 17, 2010, for the award of service connection for PTSD and the assignment of the 70 percent disability rating.

The issues of entitlement to a higher disability rating for PTSD and entitlement to service connection for a back disability and a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's left knee patellofemoral syndrome is not the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate VCAA notice was not provided prior to the initial decision in February 2012.  However, the AOJ provided a complete explanation of the criteria necessary to substantiate the claim as well as the Veteran's and VA's respective responsibilities to obtain relevant evidence in the July 2013 statement of the case (SOC).  While the SOC may not ordinarily be used to provide VCAA notice in the first instance, based on its issuance, a reasonable person could be expected to understand what was needed to substantiate the claim.  The SOC discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  Moreover, the Veteran provided multiple written statements outlining his contentions, including with regard to a left injury during service, and the current symptoms of left knee disability; thus demonstrating actual knowledge of what was necessary to substantiate his claim. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Accordingly, the Board finds that any notice defect in this appeal is harmless error and results in no prejudice to him, and thus does not affect the fairness of the adjudication of this claim.

Concerning the duty to assist, the RO has attempted to obtain VA treatment records dated in June 2010 from the Durham VA Medical Center; however, as response from the VAMC indicated that no such records were available, it is reasonably certain that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has not identified additional records with respect to the claimed left knee disability.  He has, however, been afforded an adequate VA examination on this claim.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this service connection claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran clearly has a current left knee disability.  In the report of an October 2011 VA contracted examination, the examiner diagnosed left patellofemoral syndrome.  No other current left knee diagnosis has been identified.

The Veteran additionally clearly suffered a left knee injury during service.  Review of the service treatment records (STRs) shows that he initially reported for clinical treatment on October 13, 2005, with a complaint of left knee pain after fast roping from a helicopter.  He reported that on impact, his knee twisted inward.  Pain was present on extension.  The assessment was grade I lateral collateral ligament (LCL) sprain.  Treatment was to include rest and the use of Motrin.  Four days later he again reported for treatment with continued left knee pain.  The assessment was a knee sprain with a differential diagnosis of iliotibial band tenderness.  He was to continue with rest and to use Naproxen in place of Motrin, and to return to full duty.  Three days later, he reported having the same pain, and that treatment did not work.  The assessment continued as an LCL sprain, and the plan was to again use Motrin and have revised duty physical training at his own pace, but still return to full duty.  On October 27, 2005, he reported continued pain following a run at his own pace.  He was again assessed with unresolved LCL sprain.  The Veteran has reported that this injury occurred in pre-deployment training in Hawaii.

With respect to the remaining requirement for service connection, a nexus between the current left knee disability and the left knee injury during service, the October 2011 examiner gave the opinion that the Veteran's current left knee disability was not at least as likely as not a continuation of the complaints shown in his STRs.  The examiner noted that while the Veteran had an LCL sprain during service, and was seen on multiple successive days for knee pain, there was no other evidence of knee problems in his subsequent medical records, and that he did not report any knee problems on separation examination in May 2007.  

The Veteran has generally suggested, since filing the current claim, that he has continued to have knee symptoms since the 2005 injury.  The STRs; however, show that in a post-deployment questionnaire, he denied having had joint or muscle symptoms during the deployment.  The Veteran was hospitalized for an unrelated condition in March and April 2007.  There was no recorded mention of knee symptoms.  On admission it was reported that the Veteran had no diagnosed medical conditions.  During hospitalization a fairly extensive problem list was created, but a knee symptom or disability was not reported.  In a multi-axial diagnosis at hospital discharge, the only physical disability was rule out obstructive sleep apnea.  The contemporaneous records, including the Veteran's own reports, are more probative than his more recent statements.  The contemporaneous records weigh against a finding that there has been an ongoing knee disability since the 2005 injury.

The examiner's opinion is fully informed, definitive, and adequately reasoned.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner fully reviewed the evidence and noted the Veteran's reports.  Although the examiner did not discuss the Veteran's recent reports in formulating the opinion, the Board has found the recent reports to be of little probative value.

The most probative evidence is against a link between the current left knee disability and service.  Reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

In his September 2013 VA Form 9, the Veteran reported receiving constant medical treatment for his service-connected PTSD, and a June 2011 VA PTSD examination report noted current medical treatment for his mental disorder.  During the June 2011 VA PTSD examination, the Veteran additionally reported receiving back treatment upon his return to the United States, including massage and heat therapy, and being prescribed the use of a TENS unit.  Notably, however, the medical records reflecting mental health and the reported back treatment have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  

Once all available evidence has been associated with the claims file, a new VA PTSD examination is warranted.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran was afforded a VA contracted orthopedic examination, including of his left wrist, in October 2011.  While the examiner did not diagnose a current left wrist disability, the examiner appeared to only consider orthopedic disability, in spite of the Veteran's additional complaints of numbness and tingling.  A new examination is warranted.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and authorize VA to obtain, records of all treatment rendered for left wrist and back disabilities, and PTSD.

2.  Then, schedule the Veteran for a new VA examination to assess the severity of his PTSD.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability, and discuss the impact of his PTSD on his employability.  

The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and explain the significance of the score. 

The VA examiner must provide a rationale for any opinions provided, addressing the relevant medical and lay evidence of record.

3.  Schedule the Veteran for a new VA neurologic examination of his left wrist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Considering the Veteran's reports of wrist pain and locking, and of numbness and tingling, the examiner should diagnose all current left wrist disabilities found to be present, to include any orthopedic and neurological disabilities.

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that a current left wrist disability had its onset during active service or is related to any in-service disease, event, or injury, to include the left wrist injury as a result of an IED explosion, as noted extensively in the service treatment records.  

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.  

4.  If new evidence suggests that a current back disability may be present, additionally afford the Veteran a new VA back examination.  The examiner should review the claims file, including this REMAND, and, after performing all necessary studies and tests, provide a diagnosis for any current back disability.

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that a current back disability had its onset during active service or is related to any in-service disease, event, or injury, to include the back injury as a result of an IED explosion, as noted extensively in the service treatment records.  

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.  

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


